        Case 2:18-cr-00160-CJB-DMD Document 108 Filed 01/30/19 Page 1 of 1



MINUTE ENTRY
ROBY, M.J.
JANUARY 30, 2019

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                              CRIMINAL ACTION

VERSUS                                                NO. 18-160

TAYLOR KNOPE                                          SECTION: J

         A Status Hearing was set this date before Chief United States Magistrate Judge

Karen Wells Roby.

         PRESENT: Julia Evans, Assistant U.S. Attorney
                  Claude Kelly, Counsel for Defendant
                  Taylor Knope-Defendant
                  Amy Lapointe, U.S. Probation Officer


         Statements were made by counsel for the government, Julia Evans, defendant,

Taylor Knope, counsel for defendant, Claude Kelly, and U.S Probation Officer, Amy

Lapointe.

         Good cause shown, IT IS ORDERED that the defendant is released on original

bond.



                                  ___________________________________________
                                              KAREN WELLS ROBY
                                       CHIEF UNITED STATES MAGISTRATE JUDGE



MJSTAR: 00:010
